Judgment, Supreme Court, Bronx County (Edward Davidowitz, J., at suppression hearing; Joseph Fisch, J., at plea and sentence), rendered December 12, 2001, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s valid waiver of his right to appeal forecloses review of his suppression claim (People v Seaberg, 74 NY2d 1, 9-10 [1989]; People v Graham, 220 AD2d 215 [1995], lv denied 87 NY2d 1019 [1996]). In any event, were we to find that defendant did not make a valid waiver, we would reject his suppression arguments.
Since we are affirming defendant’s New York County conviction, his argument that, in the event of a reversal of that conviction, the instant conviction should likewise be reversed has been rendered academic. Concur—Nardelli, J.P., Lerner, Friedman and Gonzalez, JJ.